Blace,
dissenting: I dissent from the majority opinion wherein it holds that petitioner has not filed income tax returns for the taxable years in question so as to entitle it to have allowed whatever legal deductions it has proved by the evidence in this case. The returns which petitioner has filed, though late, should in my opinion be considered as removing the ban prescribed by section 233 to the taking of otherwise legal deductions. Petitioner should be taxed with a *930delinquency penalty of 25 percent of whatever deficiencies there may be, if any, computed by the allowance of whatever legal deductions may have been proven. Cf. Anglo-American Direct Tea Trading Co., Ltd., 38 B. T. A. 711.
AkuNdell and HarroN agree with this dissent.